Citation Nr: 1735158	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  05-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected plantar warts of the feet.

(The issues of entitlement to an increased (compensable) rating for plantar warts, to include a separate compensable rating for calluses, and entitlement to service connection for an acquired psychiatric disability, are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and S. S.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in April 2015 and March 2016 when it was remanded for further development of the evidence.  The matter now returns to the Board for appellate consideration.

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. 
§ 7102(a).

The Veteran presented testimony in support of the issue of entitlement to service connection for a right hip disability at hearings held in December 2005 and May 2013 before two of the undersigned Veterans Law Judges.  A transcript of each hearing has been associated with the record.  The Veteran has asserted that he does not wish to have a third hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, this matter must be remanded for further development by the RO before a decision may be made on the merits.

The March 2016 Board remand directed a VA examiner to opine as to whether (i)it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was incurred in or caused by service, to include a claimed football injury in service.  The clinician is to specifically consider the Veteran's competent lay statement in his May 2013 hearing that he has experienced hip pain since service; (ii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was caused by his service-connected plantar warts, to include any identified change in gait; (iii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected plantar warts, to include any identified change in gait.

A July 2016 VA examiner stated that he was unable to opine as to whether it was at least as likely as not that the Veteran's right hip disability was incurred in or caused by service, to include a claimed football injury, without resorting to mere speculation.  The examiner provided the rationale that there was no formal medical history evidence to allow the examiner to distinguish whether the injury was related to the claimed football incident or not.  He further noted that there were no x-rays of the Veteran prior to his hip surgery in 2001.  

The examiner also stated that the Veteran did not have an identified gait change on current examination that would justify causation between "plantar foot [calluses]" and hip arthritis.  He further states that there is no orthopedic mainstream literature that supports an association between the two conditions.  He then opined that it is "as unlikely as not" that the Veteran's current hip condition is associated with his service-connected foot warts and calluses, and repeats the same rationale and legal standard with regard to whether the Veteran's foot conditions aggravate his hip condition.  The Board finds the examiner's rationale inadequate for decision making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examiner does not provide adequate basis for resorting to speculation, nor does the record make adequate bases apparent.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record, and that an opinion must clearly consider "all procurable and assembled data" when determining that a conclusion cannot be reached without resort to speculation).

The examiner does not address any of the Veteran's contentions or evidence of gait changes at times other than the July 2016 examination date.  Further, he uses the incorrect legal standard of "as unlikely as not."  Therefore, the issue of entitlement to service connection for a right hip disability must be remanded for a supplemental opinion.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who wrote the July 2016 VA opinion, or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  If the examiner deems another examination of the Veteran is necessary for an adequate opinion, such examination should be scheduled.  The examiner must review the entire record and consider the Veteran's lay statements, including any supporting medical evidence submitted by the Veteran.

The examiner must opine as to:

(i.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was incurred in or caused by service, to include a claimed football injury in service.  The clinician is to specifically consider the Veteran's competent lay statement in his May 2013 hearing that he has experienced hip pain since service; 

(ii.) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was caused by, or proximately due to, his service-connected plantar warts, to include any identified change in gait, to include as demonstrated in the record prior to the current or most recent examination; 

(iii.) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected plantar warts, to include any identified change in gait, to include as demonstrated in the record prior to the current or most recent examination.

Each opinion provided must be supported by a complete rationale, meaning the opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

If a requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the clinician, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




